Citation Nr: 0834378	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-14 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for residuals, status-post surgical I intervention, mandible 
retrognathia (to include temporomandibular joint syndrome, 
compromise of the tenth cranial nerve with slurred speech and 
bilateral inner ear Eustachian tube dysfunction).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, wherein the RO granted service 
connection for residuals, status-postsurgical intervention 
mandible retrognathia (to include temporomandibular joint 
syndrome, compromise of the tenth cranial nerve with slurred 
speech and bilateral inner ear Eustachian tube dysfunction); 
an initial 30 percent evaluation was assigned, effective 
December 16, 2002.  The veteran timely appealed the RO's June 
2003 rating action to the Board. 

By an October 2007 rating action, the RO determined that the 
proper effective date for the grant of service connection or 
chronic residuals, status-post surgical intervention, 
mandibular retrognathia (to include temporomandibular joint 
syndrome, compromise of the tenth cranial nerve with slurred 
speech and bilateral inner ear Eustachian tube dysfunction) 
was May, 9 2000. 


FINDING OF FACT

Since the award of service connection, the veteran's service-
connected temporomandibular articulation has been manifested 
by inter-incisal range of motion of 15-17 millimeters (mm.).


CONCLUSION OF LAW

Since May 9, 2000, the criteria for an initial rating in 
excess of 30 percent for temporomandibular articulation have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.   

38 C.F.R. § 3.159, concerning VA assistance in developing 
claims, has been revised in part recently.  These revisions 
are effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the case at hand.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate section 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.
This appeal arises from a disagreement with an initial rating 
following the grant of service connection for the disability 
discussed in the decision below.  The United States Court of 
Appeals for Veterans Claims (Court) has held that once 
service connection is granted the claim is substantiated, any 
deficiency in the VCAA notice is not prejudicial and further 
VCAA notice is generally not required.  Dunlap v. Nicholson, 
21 Vet App 112 (2007); Dingess v. Nicholson, 19 Vet. App. 
473, 490-1 (2006).  The United States Court of Appeals for 
the Federal Circuit has also held that additional VCAA notice 
is not required when there is an appeal from an initial grant 
of service connection.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  Id., slip. op. at 
5.  Thus, in view of the foregoing case precedent, the Board 
finds that no further VCAA notice was required once VA 
awarded service connection for residuals, status-post 
surgical intervention, mandible retrognathia (to include 
temporomandibular joint syndrome, compromise of the tenth 
cranial nerve with slurred speech and bilateral inner ear 
Eustachian tube dysfunction) in June 2003. 

Concerning VA's duty to assist the appellant with her initial 
evaluation claim decided in the decision below, service 
medical and post-service VA and private examination reports, 
and statements of the veteran have been associated with the 
claims files.  Additionally, while the veteran and her 
representative have requested additional examination, there 
are multiple examinations and medical records in the claims 
file that provide an accurate picture of the current status 
of the disability, including examination in 2007 show the 
decreased range of motion of the jaw.  The Board finds that 
further examination is not necessary.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.

II.  Initial Evaluations Laws and Regulations

       General criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, such as in the case at bar, 
separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged." 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).

	Specific rating criteria

As noted in the Introduction, by a June 2003 rating decision, 
the RO granted service connection for residuals, status-
postsurgical intervention mandible retrognathia (to include 
temporomandibular joint syndrome, compromise of the tenth 
cranial nerve with slurred speech and bilateral inner ear 
Eustachian tube dysfunction); an initial 30 percent 
evaluation was assigned, effective December 16, 2002.  By an 
October 2007 rating action, the RO assigned an effective date 
of May 9, 2000 to the disability at issue.

In the present case, the currently assigned 30 percent 
initial evaluation for residuals, status-postsurgical 
intervention mandible retrognathia (to include 
temporomandibular joint syndrome, compromise of the tenth 
cranial nerve with slurred speech and bilateral inner ear 
Eustachian tube dysfunction) was predicated, in part, on 
reports of a private dentist and physician, who opined that 
the veteran's bilateral temporomandibular joint problems and 
Eustachian tube dysfunction were the result of injuries 
sustained to her chin and jaws during basic training and 
subsequent surgeries performed throughout her military 
service.  (see, November 2002 and April 2003 reports, 
prepared and submitted by D. M. T., D. D. S. and W. E. L., M. 
D., respectively)  

The RO has currently rated the service-connected disability 
at issue under Diagnostic Codes 8210-9905.  See 38 C.F.R. § 
4.27 (2002) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Here, Diagnostic Code 8210 [paralysis, incomplete or 
complete, of the tenth (pneumogastric, vagus) cranial nerve], 
does not appear to be appropriate, inasmuch as the veteran's 
disability specifically pertains to pain and, most 
importantly, limited range of motion of the temporomandibular 
joints.  Indeed, in December 2003, a VA physician 
specifically indicated that there was no evidence of any 
tenth nerve deficit upon clinical evaluation.  (see, December 
2003 VA nerve examination report).  

Accordingly, Diagnostic Code 9905 [limited motion of the 
temporomandibular articulation], and this code only, is 
deemed by the Board to be the most appropriate code, inasmuch 
as it Diagnostic Code 9905 is deemed by the Board to be the 
most appropriate code, primarily because it pertains 
specifically to the veteran's service-connected disability 
and associated complaints (limitation of temporomandibular 
joint motion, for which he underwent surgery and replacement 
of both temporomandibular joints in 2001.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code or codes would be more appropriate, and the 
veteran has not requested that another diagnostic code be 
used.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9905.
       
       Diagnostic Code 9905 rating criteria

The rating criteria of Diagnostic Code 9905 were revised 
effective February 17, 1994, which is during the appeal 
period; however, the revision is not significant to the 
disability at hand.  Thus, only the current rating criteria 
will be discussed.
Under Diagnostic Code 9905, which is used for rating 
"temporomandibular articulation, limited motion of," limited 
motion of temporomandibular articulation, limited motion of 
the inter-incisal range from 11 to 20 millimeters warrants a 
30 percent evaluation.  A maximum 40 percent evaluation is 
warranted where limited motion of the inter-incisal range is 
from 0 to 10 millimeters.  It is noted that ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.

III.  Analysis 

The veteran seeks an initial rating in excess of 30 percent 
for her service-connected status-post surgical intervention, 
mandibular retrognathia (to include temporomandibular joint 
syndrome, compromise of the tenth cranial nerve with slurred 
speech and bilateral inner ear Eustachian tube dysfunction) 
primarily due to intense jaw pain and poor mandibular 
function in all excursions.  

After a careful review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
an initial rating in excess of 30 percent for the service-
connected residuals, status-post surgical I intervention, 
mandibular retrognathia (to include temporomandibular joint 
syndrome, compromise of the tenth cranial nerve with slurred 
speech and bilateral inner ear Eustachian tube dysfunction.  
In reaching the foregoing determination, the Board finds that 
the veteran does not meet the requirements of a higher rating 
because the medical evidence of record shows that the 
veteran's motion of inter-incisal range was not limited to 10 
mm. or less, the criteria necessary for a 40 percent rating 
under Diagnostic Code 9905.  In fact, when VA evaluated the 
veteran in March 2003 and May 2007, the motion of the inter-
incisal range was from 15 to 17 millimeters, without any 
discomfort.  (see, March 2003 and May 2007 VA dental 
examination reports, respectively).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion, 
such as Diagnostic Code 9905, requires adequate consideration 
of functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45. 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Painful, unstable, or misaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007). 

Throughout the duration of the appeal, the veteran has 
consistently complained of pain and limited motion of both 
temporomandibular joints, even after they were surgically 
replaced in 2001 (see, July 2001 report, prepared by D. M. 
T., D. D. S.).  Notwithstanding the foregoing, and as noted 
previously herein, VA dental examination reports, dated in 
March 2003 and May 2007, pertinently reflect that the veteran 
was able to extend and open her jaw from 15 to 17 
millimeters, without any discomfort.  The evidence also shows 
that the veteran has experienced reduced pain and an increase 
range of motion of the jaw as a result of tri-annual Botox 
injections.  (see, May 2007 VA dental examination report).  
The evidence does not show any additional loss of motion or 
function of the jaw due to pain.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Thus, an initial evaluation rating 
higher than the currently assigned 30 percent rating is not 
warranted.

The Board has considered the applicability of other 
diagnostic codes.  The veteran does not have osteomyelitis or 
osteoradionecrosis, malunion, nonunion, partial or complete 
loss of the mandible or maxilla, nor does he suffer from loss 
of the ramus, condyloid or coronoid processes, or hard 
palate.  Accordingly, diagnostic codes 9900-9904 and 9906-
9916 for dental and oral conditions are not applicable in 
this case.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-
9904, 9906-9916 (2007).

The Board has contemplated whether a "staged" rating is 
appropriate. 
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
record, however, shows the same level of dental disability 
under the rating schedule since the award of service 
connection, May 9, 2000.  It does not support assigning 
different percentage disability ratings during the appeal 
period. 

The Board does not find that the disability more closely 
approximates the criteria for a compensable evaluation, or 
that the evidence to be so evenly balanced that there is 
reasonable doubt as to any material issue regarding the 
matter of entitlement to an initial rating in excess of 30 
percent for status-post surgical I intervention, mandibular 
retrognathia (to include temporomandibular joint syndrome, 
compromise of the tenth cranial nerve with slurred speech and 
bilateral inner ear Eustachian tube dysfunction), since May 
9, 2000.  The preponderance of the evidence is clearly 
against the claim. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21 (2007).

IV.  Extraschedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
required frequent hospitalizations for the disability at 
issue.  Notwithstanding the foregoing, the manifestations of 
the disability are not in excess of those contemplated by the 
currently assigned 30 percent rating.  Indeed, the veteran 
has maintained part-time employment in a school library, 
despite her intense jaw pain.  (see, June 2007 VA outpatient 
report).  In sum, there is no indication in the record that 
the average industrial impairment from the disability at 
issue.  Therefore, the Board has concluded that referral of 
this case of extra- schedular consideration is not in order.

After considering all the evidence of record, the Board finds 
that a compensable rating is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 9913. Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.


ORDER

An initial rating in excess of 30 percent for residuals, 
status-post surgical intervention, mandibular retrognathia 
(to include temporomandibular joint syndrome, compromise of 
the tenth cranial nerve with slurred speech and bilateral 
inner ear Eustachian tube dysfunction is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


